Citation Nr: 1709795	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Propriety of the reduction of Department of Veterans Affairs compensation benefits due to the receipt of 15 days of drill pay during Fiscal Year 2009 (FY2009).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 2003 and from January 2004 to March 2005.  His decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board observes that in February 2015, the Veteran perfected an appeal of a reduced rating for service-connected posttraumatic stress disorder (PTSD) to the Board.  In a February 2017 rating decision, prior to the Board making a ruling on that claim, the RO restored the Veteran's total disability rating for the period on appeal, noting that the prior reduction was a clear and unmistakable error.  As that constitutes a total grant of the benefit sought on appeal, that issue is not before the Board at this time.  


FINDING OF FACT

The record evidence is insufficient to prove that the Veteran received active service drill pay for a period of 15 days during FY2009.


CONCLUSION OF LAW

The debt in VA disability compensation benefits due to concurrent receipt of active service drill pay for a period of days for FY 2009 was not validly created.  38 U.S.C.A. §§ 5107, 5304(c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a 15 day reduction of VA compensation benefits due to the receipt of 15 days drill pay during FY2009 was improper because he did not perform any drills during that year due to convalescence for service-connected disabilities, and therefore was not paid during the year in question.  

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. §§ 5304, 5305 (West 2014).  As relevant to this appeal, 38 U.S.C.A. § 5304 (c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700. This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  Id. 

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700 (a)(1)(iii).

In this case, in February 2011, VA received notice from the Defense Manpower Data Center (DMDC) that the Veteran received compensation from the Army Reserve for 15 days of active or inactive duty for training (ACDUTRA and INACDUTRA) during FY2009.  The Veteran was notified of this fact and given opportunity to waive his right to VA compensation.  He did not respond and, in an April 2011 decision, he was notified by the RO that a debt had been created, and his benefits would be reduced from May 1, 2011, through May 16, 2011, to recoup the debt.

The Veteran filed a Notice of Disagreement with the reduction, stating that he did not go to any drill period during this time, as he was receiving treatment for posttraumatic stress disorder (PTSD), and was told by his doctor not to report.  He also explicitly questioned whether he received any pay during FY2009.  His VA Form 9 (Appeal to the Board of Veterans' Appeals ) states "I do not believe I was in training when they said I was."

As such, in order for a debt to have been validly created, the evidence must show that the Veteran received drill pay between October 1, 2008, and September 30, 2009.  In an attempt to answer this question, the Board remanded the matter in September 2014 for verification of the Veteran's drill dates during that fiscal year and records of any payments made to the Veteran for said service.  While attempts were made from the Veteran's various reserves units to obtain his drill dates, where no answer was received, it does not appear from the record that VA attempted to obtain the Veteran's payment records from the Department of Defense.  The only relevant evidence which was associated with the claims file was a confirmation that he enlisted in the reserves in May 2008 and was separated in March 2010.  
  
Despite these efforts, the only evidence that the Veteran received compensation from the Army Reserve in FY2009 is the original DMDC notification.  Of note, it does not provide specific dates for the ACDUTRA or INACDUTRA completed, nor is there any further information regarding the duty for which the Veteran was allegedly paid.  

In the Board's view, the bare reliance on a DMDC report is insufficient for a debt to be validly created in the absence of any other information regarding the Veteran's Reserve service in FY2009, particularly when the Veteran has provided statements that the DMDC is inaccurate.  Specifically, there is no evidence of a single date that the Veteran completed drill duty, let alone 15 dates.  On the contrary, the Veteran's testimony that he could not attend drills that year is supported by multiple VA treatment records documenting inpatient treatment for PTSD throughout the year in question, and the fact that as early as December 2008, he was service connected at 100 percent for PTSD.  Moreover, while VA was given ample opportunity to provide evidence that the Veteran did, in fact, complete 15 days of ACDUTRA or INACTUDRA, none has been provided.  

In sum, the Board determines that the debt incurred in FY2009 was not validly created and, as a consequence, the reduction of the Veteran's disability benefits for the period between May 1, 2011, and May 16, 2011, was improper.  



ORDER

The reduction in VA disability compensation due to concurrent receipt of active service drill pay for FY2009 was improper.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


